 



EXHIBIT 10(c)
SUMMARY OF BASE SALARY AND ANNUAL INCENTIVE
COMPENSATION PAYABLE TO NAMED EXECUTIVE OFFICERS
          2008 Base Salary. On February 19, 2008, the Compensation and
Management Development Committee (the “Compensation Committee”) of the Board of
Directors of The Sherwin-Williams Company (“Sherwin-Williams”) set the 2008 base
salaries of the executive officers who will be named in the Summary Compensation
Table of Sherwin-Williams’ 2008 Proxy Statement (the “Named Executive
Officers”). Base salary increases are effective in March 2008. The base salaries
of the Named Executive Officers for 2008 are as follows: C.M. Connor, Chairman
and Chief Executive Officer ($1,221,987); J.G. Morikis, President and Chief
Operating Officer ($705,566); S.P. Hennessy, Senior Vice President — Finance and
Chief Financial Officer ($539,127); S.J. Oberfeld, President, Paint Stores Group
($489,999); and T. W. Seitz, Senior Vice President — Strategic Excellence
Initiatives ($450,907).
          Annual Incentive Compensation to Be Earned in 2008. The Compensation
Committee also approved the following minimum, target and maximum cash bonus
award levels, as a percent of salary, for the Named Executive Officers for 2008
under The Sherwin-Williams Company 2007 Executive Performance Bonus Plan based
upon each Named Executive Officer achieving 75%, 100% and 125%, respectively, of
their performance goals.

                              Incentive Award as a Percentage of Base Salary
Named Executive Officer   Minimum   Target   Maximum
C.M. Connor
    40       95       190  
J.G. Morikis
    40       75       150  
S.P. Hennessy
    40       75       150  
S.J. Oberfeld
    30       60       120  
T.W. Seitz
    30       60       120  

